Case 5:19-cv-01248-XR Document 15 Filed 12/05/19 Page 1 of 7

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF TEXAS
SAN ANTONIO DIVISION

CRUZ SANCHEZ

V. CIVIL NO. SA-19-CV-01248-XR

HOUSING AUTHORITY OF THE CITY
OF SAN ANTONIO, TEXAS

JOINT FED. R. CIV. P. 26 REPORT

1. Arethere any outstanding jurisdictional issues? For removed cases based on
diversity jurisdiction, do the parties agree that the amount in controversy exceeded
$75,000 at the time ofremoval? Ifnot, each party should state its position on the
amount in controversy.

Response: Plaintiff's claims arise under the Fair Housing Act. Congress
has created jurisdiction in the federal district courts. See 42 U.S.C. §
3613(a). The Court has pendent jurisdiction over Intervenor’s state law claims.
See, e.g., United Mine Workers of Am. v. Gibbs, 383 U.S. 715, 725,868. Ct. 1130
1138,16L. Ed. 2d 218 (1966),

>

2. Are there any unserved parties? If more than 90 days have passed since the
filing of the Complaint or petition, should these unserved parties be dismissed?

Response: There areno unserved parties.

3. What are the causes of action, defenses, and counterclaims in this case? What
are the elements of the cause(s) of action, defenses, and counterclaims pled?

Plaintiff's Response:
Plaintiffsues Defendant alleging discrimination in violation of 42 U.S.C. §

3604(f)(3)(B) and the implementing regulation, 24 CFR 100.204 (2019), which

1
Case 5:19-cv-01248-XR Document 15 Filed 12/05/19 Page 2 of 7

makes it unlawful for anyone to refuse to make reasonable accommodation

in rules, policies, practices, or services , when such accommodation may be
necessary to afforda handicapped person the equal opportunity to use and enjoy a
dwelling unit. The elements Plaintiffmust prove are (1) Plaintiffis handicapped
or disabled; (2) Plaintiff requested that Defendant grant her a

reasonable accommodation in therules, policies, practices, or services of
Defendant that was necessary to afford Plaintiffan equal opportunity to use and
enjoy a dwelling unit; and (3) the requested accommodation has been rejected by
Defendant.

Plaintiffis also afforded aright ofaction under42 U.S.C. § 1983. The elements
ofa section 1983 cause are(1) Defendant acted under color of law and (2)
deprived Plaintiffof constitutional or statutory rights.

Plaintiffis afforded attorney fees under the alleged causes ofaction.

Intervenor’s Response:

Intervenor claims that Defendant breached the Housing Assistance Payments
(“HAP”) Contract between Plaintiff, Defendant, and Intervenor by wrongfully
terminating the HAP Contract and even after acknowledging such wrongful
termination refusing to pay the rental amounts that are owed under the HAP
contract. Plaintiffs incorporate by reference the Plaintiff s response above which
details the claims of Plaintiffas to the wrongful termination ofthe HAP Contract.

The elements of Intervenor’s breach of contract claim are “(1) the existence of a
valid contract; (2) performance or tendered performance by the plaintiff; (3) breach
of the contract by the defendant; and (4) damages to the plaintiffresulting from
that breach.” Wells v. Minnesota Life Ins. Co., 885 F.3d 885, 889 (Sth Cir. 2018).

Alternatively, Intervenor claims that Defendant would be unjustly enriched if it
was entitled to obtain a benefit from Intervenor via its actions in wrongfully
terminating the HAP Contract at issue. Intervenor seeks restitution of the
payments that should have been made by Defendant on Plaintiff s behalf pursuant
to the wrongfully terminated HAP Contract at issue.

The elements of Intervenor’s unjust enrichment claim are: (1) that valuable
services were rendered or materials furnished; (2) for the person sought to be
charged; (3) which services and materials were accepted by the person sought to be
charged, used, and enjoyed by that person; and (4) under such circumstances as

2
Case 5:19-cv-01248-XR Document 15 Filed 12/05/19 Page 3 of 7

reasonably notified the person sought to be charged that the plaintiffin performing
such services was expecting to be paid by the person sought to be charged.”
Reveille Trucking, Inc. v. Lear Corp.,4:14-CV-511, 2017 WL 661521, at *13
(S.D. Tex. Feb. 17, 2017)

Intervenor is afforded attorney fees under the alleged causes of action.

Defendant’s Response:

1.

Defendant reserves the right to add or remove defenses as facts are
developed through discovery in this matter. Whether the Intervenorhas
stated a cause of action upon which relief from Defendant can be granted.
Whether Defendant breached the HAP contract with Intervenor.

. Whether Defendant violated 42 U.S.C. § 3604(f)(3)(B) and the

implementing regulation, 24 CFR 100.204 (2019), as alleged by Plaintiffand
Intervenor.

. Whether Intervenor has standing to pursue a cause of action against

Defendant for the alleged violation of 42 U.S.C. § 3604(f)(3)(B) and the
implementing regulation, 24 CFR 100.204 (2019).

. Whether Plaintiffhas standing to pursue an action for an alleged breach of

the HAP contract between Defendant and Intervenor, since she is neither a
party nor a third-party beneficiary under Part B. of the contract.

. Whether Plaintiffor Intervenor havea cause of action against Defendant

under 42 U.S.C. Section 1983 under the facts of this case.

. Whether Plaintiffsuffered any damages as a result of the termination the

HAP contract between Intervenor and Defendant.

. Whether the alleged breach of contract between Intervenor and Defendant

impaired Plaintiffs use and enjoyment ofa dwelling.

. Whether HUD regulations prohibit the payment of retroactive rent payments

by Defendant.

. Whether the payment ofretroactive rent payments would imposea

fundamental alteration in the nature of the Section 8 Housing Voucher
Program (HVP) subsidized by the Department of Housing and Urban
Development (HUD) pursuant to Title 24, Part 982 of the Code of Federal
Regulations, and administered by Defendant, or would create undue
financial and administrative burdens on Defendant, rendering the
accommodation unreasonable.

10.Whether Plaintiff was discriminated against by Defendant under the Fair

Housing Amendments Act or under 42 U.S.C. § 1983 by Defendant.
Case 5:19-cv-01248-XR Document 15 Filed 12/05/19 Page 4 of 7

1 1.Whether Defendant obtained a benefit from Intervenor by way ofit’s actions
in terminating the HAP Contract at issue.

4. Are there any agreements or stipulations that can be made about any facts in this
case or any element in the cause(s) of action?

Response:

At this time, the parties can stipulate as follows. The parties believe they will be
able to stipulate to additional facts as discovery proceeds.

1. Plaintiffis currently a participant in the federally subsidized Section 8

Housing Voucher Program administered by the Defendant;

2, The federally subsidized Section 8 Housing Voucher Program administered by the Defendant requires annual
or periodic recertification of the participant for continued eligibility for the program;

3. Defendant informed Plaintiff that she had a recertification appointment on May 16, 2018 vialetter sent to
Plaintiff's apartment at Cielo Hills Apartments;

4. Plaintiff had a recertification appointment on May 16, 2018;

5. State the parties’ views and proposal on all items identified in Fed. R. Civ. P.

26(£)(3).

26(f)(3) Discovery Plan. A discovery plan must state the parties' views and
proposals on:
(A) what changes should be made in the timing, form, or requirement for

disclosures under Rule 26(a), including a statement of when initial disclosures
were made or will be made;

Response: None; the parties have agreed to make their initial disclosures under
Rule 26(a) by December 18, 2019.

(B) the subjects on which discovery may be needed, when discovery should be
completed, and whether discovery should be conducted in phases or be limited to
or focused on particular issues;

Response: Discovery will be needed on the facts of the case related to the
elements of all of the Plaintiff's and Intervenor’s claims and all of Defendant’s
defenses; expected to include discovery as to whether the Plaintiff was a party or
third-party beneficiary to the HAP Contract between Defendant, and Intervenor;
Case 5:19-cv-01248-XR Document 15 Filed 12/05/19 Page 5 of 7

whether Plaintiff failed to recertify for eligibility for assistance under the Housing
Voucher Program; whether Plaintiff's housing assistance voucher were wrongfully
terminated by Defendant; whether Plaintiffwas in any way discriminated against
by Defendant; whether the payment of retroactive rent payments for the period the
HAP contract was terminated would constitute a reasonable accommodation or
would impose a fundamental alteration in the nature of the Section 8 Housing
Voucher Program (HVP) subsidized by the Department of Housing and Urban
Development (HUD) pursuant to Title 24, Part 982 of the Code of Federal
Regulations, and administered by Defendant, or would create undue financial and
administrative burdens on Defendant, rendering the accommodation unreasonable.

(C) any issues about disclosure, discovery, or preservation of electronically stored
information, including the form or forms in which it should be produced;

Resp onse: The parties do not anticipate any issues about electronically stored
information that will require court involvement.

(D) any issues about claims of privilege or of protection as trial-preparation
materials, including -- if the parties agree on a procedure to assert these claims
after production -- whether to ask the court to include their agreement in an order
under Federal Rule of Evidence 502;

Response: None of which the parties are aware at the present time.

(E) what changes should be made in the limitations on discovery imposed under
theserules or by local rule, and what other limitations should be imposed;

Resp onse: None.
and

(F) any other orders that the court should issue under Rule 26(c) or under Rule
16(b) and (c).

Response: None of which the parties are currently aware.

6. What, if any, discovery has been completed? What discovery remains to be
done? Have the parties considered conducting discovery in phases?
Case 5:19-cv-01248-XR Document 15 Filed 12/05/19 Page 6 of 7

Response: Plaintiffhas responded to the Request
for Disclosures submitted by Defendant in state court. No other discovery has
been completed.

Counsel for the parties will coordinate discovery and complete discovery in
accordance with the Court’s scheduling order.

7. What, ifany, discovery disputes exist?
Response: Noneat this time.

8. Have the parties discussed the desirability of filing a proposed order pursuant to
Federal Rule of Evidence 502?

Response: This does not appear to be necessary at this time.

9. Have the parties discussed mediation?

Response: Plaintiffand Intervenor are amenable to mediation. Plaintiffis
indigent and will need to use the services of the Bexar County Dispute Resolution
Center. Intervenor and Defendant may propose the use of a different mediator and
in that event would agree to split the cost of the mediation between them.
Defendant is amenable to mediation with Plaintiff in the event Plaintiff
demonstrates she suffered damages under the facts and law of this case.

Respectfully submitted,

RILEY & RILEY
Attorneys at Law

BY /s/ Charles Riles
CHARLES RILEY

SBN: 24039138

320 Lexington Avenue
San Antonio, Texas 78215
(210) 225-7236 Telephone
Case 5:19-cv-01248-XR Document 15 Filed 12/05/19 Page 7 of 7

(210) 227-7907 Facso,o;e
charlesriley @rileylawfirm.com
Attorney for Intervenor

TEXAS RIO GRANDE LEGALAID, INC.
1111 N. Main Ave.

San Antonio, Texas 78212
Telephone: {210) 212-3722
Facsimile: (210) 227-4321

By: /s/ Ricardo A. Roman
RICARDO A. ROMAN
State Bar No, 17222400
rroman@trla.org
Attorney for Plaintiff

HOBLIT DARLING RALLS
HERNANDEZ & HUDLOW LLP

6243 IH 10 West, Suite 601
San Antonio, Texas 78201
Telephone: (210) 224-9991
Facsimile: (210) 226-1544

BY: /s/N. Mark Ralls

N. MARK RALLS

Texas Bar No. 16489200
Email: mralls@hdr-jaw.com
JAMESJ, LEECH

State Bar No. 24070131
Email: jleech@hdr-law.com
HARRISON C. FISHER

State Bar No. 24095498
Email: hfisher@hdr-law.com
